Citation Nr: 1039573	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  09-31 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel




INTRODUCTION

The Veteran served with the recognized guerrillas from October 
1943 to November 1945, and with the Regular Philippine Army from 
November 1945 to June 1946.  The Veteran died in October 1975, 
and the Veteran's widow is the appellant in this matter.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision of the Manila, the 
Republic of the Philippines, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that in May 2010, the appellant submitted 
additional evidence without the benefit of a waiver for RO 
consideration.  See 38 C.F.R. § 20.1304.  Specifically, the 
evidence submitted are the Veteran's handwritten notes of his 
daily activities pertaining to his time in service.  However, it 
is not necessary that this evidence be returned to the RO for 
initial consideration as the evidence is not pertinent to the 
issue on appeal in that the claim has been denied due to the lack 
of evidence relating the Veteran's cause of death to his military 
service.  The evidence submitted on his behalf only identifies 
some of the locations the Veteran and his squadron were in during 
his military service, and his personal biography does not provide 
specific information relating to his cause of death and his 
military service.  Accordingly, the Board finds that the evidence 
received is not evidence for which a remand is required under 38 
C.F.R. § 20.1304(c).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the appellant's appeal has been obtained.  

2.  The Veteran died in October 1975; the immediate cause of the 
Veteran's death as shown on the death certificate was heart 
failure; El Tor for two days was listed as and antecedent cause 
of death.

2.  Prior to the Veteran's death, service connection was not in 
effect for any disability.  

3.  The competent and credible evidence fails to show that the 
cause of the Veteran's death is related to service.  


CONCLUSION OF LAW

A disease or disability of service origin did not contribute 
substantially or materially to cause the Veteran's death..  38 
U.S.C.A. §§ 1101, 1110, 1310, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In addition, certain additional VCAA notice requirements may 
attach in the context of a claim for Dependency Indemnity and 
Compensation (DIC) benefits based on service connection for the 
cause of death.  Generally, section 5103(a) notice for a DIC case 
must include: (1) a statement of the conditions, if any, for 
which a Veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  In addition, the 
content of the section 5103(a) notice letter will depend upon the 
information provided in the claimant's application.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

The Board finds that the VCAA notice requirements for service 
connection for cause of the Veteran's death have been satisfied 
by the November 2006 letter sent to the appellant.  In the 
letter, VA informed the appellant that in order to substantiate a 
claim for service connection for cause of the Veteran's death, 
the evidence needed to show the cause of the Veteran's death, a 
disease or injury in service, and a relationship between the 
cause of death and the disease or injury in service.  See also 
the January 2008 VCAA letter.

As to informing the appellant of which information and evidence 
she was to provide to VA and which information and evidence VA 
would attempt to obtain on her behalf, VA informed her it had a 
duty to obtain any records held by any federal agency.  It also 
informed her that it would make reasonable efforts to help her 
get evidence to support her claim such as medical records and 
employment records.  The letters also stated that she would need 
to give VA enough information about the records so that it could 
obtain them for her.  
On March 3, 2006, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The Court 
held that the VCAA notice must include notice that a disability 
rating and an effective date of the award of benefits will be 
assigned if service connection was awarded.  In the present 
appeal, the VCAA notice to the appellant did not include the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal should the claim be 
granted.  Despite the inadequate notice, the Board finds no 
prejudice to the appellant in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board must 
consider whether the claimant has been prejudiced thereby).  As 
the Board concludes below the preponderance of the evidence is 
against the appellant's pending claim, any questions as to the 
appropriate disability rating or effective date to be assigned 
are rendered moot.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2010).  In connection with 
the current appeal, VA obtained the Veteran's service treatment 
records and private medical statements dated August 2007, May 
2008, and November 2008.  The Board notes that the appellant 
submitted a VA Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA) in 
December 2006 and January 2007.  On the form, the appellant 
requested that VA obtain records from V. Luna General Hospital 
for the Veteran's hospitalizations due to malaria and chronic 
appendicitis.  In a November 2008 certification statement from 
the V. Luna General Hospital, the head of the registrar 
department noted that the Veteran had been treated for such 
disabilities, including hypertension and essential vascular 
disease; however, records pertaining to such treatment were 
destroyed by "physical and natural calamities."  

Although an opinion was not obtained in connection with the 
appellant's claim for service connection for cause of the 
Veteran's death, the Board finds that VA was not under an 
obligation to obtain an opinion, as such was not necessary to 
make a decision on this claim.  Specifically, under the statute, 
an examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that the 
claimant has a current disability or persistent or recurrent 
symptoms of the disability; (2) contains evidence which indicates 
that the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. § 
5103A(d).  Here, the evidence does not indicate that the 
Veteran's death may be associated with his active service.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not 
required to provide the Veteran with a medical examination absent 
a showing by the Veteran of a causal connection between the 
disability and service).  The appellant has not brought forth 
evidence, other than her lay statements, suggestive of a causal 
connection between the Veteran's death and causal connection to 
service.  The RO informed her that she would need medical 
evidence of a relationship between the Veteran's death and 
service, or a service-connected disability, and the appellant has 
not provided such evidence.  

For the foregoing reasons, the Board concludes that reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the claim.  The evidence of record provides 
sufficient information to adequately evaluate the claim, and the 
Board is not aware of the existence of any additional relevant 
evidence which has not been obtained.  No further assistance to 
the appellant with the development of evidence is required.  38 
U.S.C.A. § 5103(a)(2); 38 C.F.R. § 3.159(d).  


II.  Decision  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Where a Veteran who served for ninety days or more 
during a period of war develops organic heart disease of 10 
percent or more within one year from separation from service, 
service connection may be presumed to have been incurred in 
service even though there is no evidence of such disease during 
the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  

VA death benefits are payable to the surviving spouse of a 
Veteran if the Veteran died from a service-connected disability.  
38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 (2010).  In order to 
establish service connection for the cause of the Veteran's 
death, the evidence must show that a disability incurred in or 
aggravated by active service was the principal or contributory 
cause of death.  38 C.F.R. § 3.312.  

In order to constitute the principal cause of death the service-
connected disability must be one of the immediate or underlying 
causes of death, or be etiologically related to the cause of 
death.  In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that the 
service-connected disorder casually shared in producing death, 
but rather it must be shown that there was a causal connection 
between the service-connected disability and the Veteran's death.  
38 C.F.R. § 3.312(b), (c).  

After considering all information and lay and medical evidence of 
record in a case with respect to benefits under laws administered 
by the Secretary, when there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
The benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  

As previously mentioned, the Veteran died in October 1975.  The 
October 1975 certificate of death states that heart failure led 
to the Veteran's death with an antecedent cause of El Tor for two 
days.  The appellant asserts that the cause of the Veteran's 
death is service related.  

A review of the record demonstrates that service connection for 
the cause of the Veteran's death is not warranted, however.  
There is no competent and credible evidence showing that the 
cause of the Veteran's death is in any way related to service or 
any event of service.  

The record reflects that prior to the Veteran's demise, service 
connection was not in effect for any disability.  Additionally, 
the Veteran's available service records show no wounds or 
illnesses during his service.  The post service evidence of 
record has been thoroughly reviewed, to include medical reports 
from V. Luna General Hospital and medical statements from Doctors 
A.T.B. and A.D.B.  The November 2008 Certification statement from 
the V. Luna General Hospital indicates that the Veteran was 
admitted and discharged between March 1947 to May 1973 for 
various disabilities, ranging from hypertension, malaria, acute 
appendicitis, hypertension, and essential vascular disease.  It 
was noted that the clinical records for the Veteran could not 
obtained because they were those destroyed by physical and 
natural calamities.  An August 2007 medical certificate from 
A.T.B., M.D. states that the Veteran received treatment from him 
in 1975 for chest pain.  He was given prescribed medication for 
cardiac ischemia.  In May 2008, Dr. A.T.B. noted that the Veteran 
received treatment for gastric pain and melena in 1973.  He was 
diagnosed with a bleeding peptic ulcer, and later complained of 
chest pain for approximately six months.  Dr. A.T.B. again stated 
that the Veteran was prescribed medication for cardiac ischemia.  
A.D.B., M.D. reported in a November 2008 private medical 
statement that he treated the Veteran in 1959 for a case of 
hypertensive heart disease.  Not one of the medical reports or 
statements suggests that the cause of the Veteran's death is in 
any way related to service.  The same is true with the January 
2007 lay statement of record from F.R.B.  In the January 2007 
affidavit, F.R.B. indicated that the Veteran was treated at the 
Gacula Clinic in October 1975 until his untimely death due to 
heart failure and El Tor.  F.R.B. stated that the hospital 
records were no longer available because of a flood that 
destroyed the ground floor where the records were kept.  

The only evidence of record attributing the cause of the 
Veteran's death to service is the appellant's statements.  The 
appellant's statements alone are not sufficient to prove that the 
cause of the Veteran's death is related to military service.  
Medical diagnosis and causation involve questions that are beyond 
the range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  As 
the appellant is not a physician, she is not competent to make a 
determination that the cause of the Veteran's death was related 
to military service or to any service-connected disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  As such, there is no medical evidence of 
record linking the cause of the Veteran's death to his active 
military service.  Service connection is not warranted.  
In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as there is no medical evidence of 
record relating the cause of the Veteran's death to his active 
military service, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for cause of the Veteran's 
death is denied.  



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


